Exhibit 99.1 NEWS RELEASE ANTARES PHARMA ANNOUNCES FDA APPROVAL OF SUMATRIPTAN INJECTION USP Antares’ First ANDA Approval of a Therapeutically Equivalent Complex Generic Product EWING, NJ, December 14, 2015 Antares Pharma, Inc. (NASDAQ: ATRS) today announced that the U.S. Food and Drug Administration (FDA) has approved its Abbreviated New Drug Application (ANDA) for 4 mg/0.5 mL and 6 mg/0.5 mL Sumatriptan Injection USP in adults for the acute treatment of migraine and cluster headache when a clear diagnosis has been established.The reference listed drug in the ANDA was GlaxoSmithKline’s Imitrex® Injection.Sumatriptan Injection USP represents the Company’s first ANDA approval of a complex generic and second product approved using the VIBEX® auto injector platform.In accordance with our previously disclosed agreement, Teva Pharmaceutical Industries, Ltd. (Teva) will distribute the product through their U.S. generic division and share the profits equally with Antares Pharma. Eamonn P. Hobbs, President and Chief Executive Officer, stated, “Today’s announcement represents the second combination drug/device approval for Antares, and the Company’s first ANDA approval of a therapeutically equivalent complex generic.We are pleased to be able to offer this product to patients in the United States through our partner, Teva. We believe that the approval of the ANDA for Sumatriptan Injection USP demonstrates our strength in bringing combination products to market and we remain optimistic about our other combination product development programs, including the generic epinephrine pen and generic exenatide pen, both currently under review at the FDA and QuickShot Testosterone for the treatment of adult males diagnosed with low testosterone, currently in the clinical trial phase. We believe that continuing to develop additional drug/device combination products and leveraging our expertise in this area either through our complex generics business, our alliance business or our proprietary products business will ultimately result in continued revenue growth of the Company.” In November 2012, Antares Pharma entered into a license, supply and distribution agreement with Teva for an auto injector product containing sumatriptan for the treatment of migraines. Teva will manufacture and supply the drug product to Antares.Antares will manufacture the device and be responsible for the assembly and packaging of the final product, which will then be sold to Teva at our cost.Teva will distribute the product in the U.S.and the net profits, after an allowance for a fixed percentage cost of distribution, will be split equally between the companies.Teva also received an option for rights to the product in other territories. The term of the agreement is seven years from commercial launch, with automatic one-year renewals unless terminated by either party pursuant to the provisions of the agreement.Antares Pharma and Teva currently expect to launch the product in June of 2016. IMPORTANT SAFETY INFORMATION Sumatriptan Injection is indicated in adults for (1) the acute treatment of migraine, with or without aura, and (2) the acute treatment of cluster headache. Sumatriptan injection should only be used where a clear diagnosis of migraine headache has been established. Sumatriptan injection is not intended for migraine prophylaxis or the treatment of cluster headaches. Sumatriptan injection is contraindicated in patients with history, symptoms, or signs of ischemic cardiac, cerebrovascular, or peripheral vascular syndromes and in patients with other significant underlying cardiovascular diseases. Sumatriptan injection should not be given to patients in whom unrecognized coronary artery disease is predicted by the presence of risk factors without a prior cardiovascular evaluation. Sumatriptan injection is contraindicated in Wolff-Parkinson-White syndrome or arrhythmias associated with other cardiac accessory conduction pathway disorders.Life-threatening disturbances of cardiac rhythm have been reported within a few hours after 5-HT1 administration. Sumatriptan injection should not be used in patients with uncontrolled hypertension because it has been shown to increase blood pressure on rare occasions. Sumatriptan injection is contraindicated in patients with a history of stroke or TIA or history of hemiplegic or basilar migraine because these patients are at a higher risk for stroke. Cerebrovascular events have been reported in patients treated with sumatriptan. In a number of cases, it appears possible that the cerebrovascular events were primary.
